Case 0:21-cv-60356-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

  MARCIA MOODIE,

                Plaintiff,
  v.

  AMERICAN NURSING RESOURCES, INC.,
  ROBIN SMITH,

              Defendants.
  __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiff, MARCIA MOODIE, brings this action against Defendants, AMERICAN

  NURSING RESOURCES, INC. and ROBIN SMITH, pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff MARCIA MOODIE was a resident of the State of

  Florida and an “employee” of Defendants and engaged in commerce as defined by the FLSA under

  29 U.S.C. § 202(a).

  3.     Plaintiff worked in Broward County, Florida.

  4.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA including but not limited to interstate

  communication to the Plaintiff’s patient’s granddaughter in New York.

  5.     At all times material hereto, Defendant, AMERICAN NURSING RESOURCES, INC.,

  was a Florida corporation with its principal place of business in South Florida, engaged in

  commerce in the field of providing home healthcare services, at all times material hereto was the
Case 0:21-cv-60356-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 2 of 3




  “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged along with

  its employees in interstate commerce, and has annual gross sales and/or business volume of

  $500,000 or more.

  6.     Defendant, ROBIN SMITH, is a resident of County, Florida and was, and now is, a

  manager of Defendant, AMERICAN NURSING RESOURCES, INC., controlled Plaintiff’s

  duties, hours worked, and compensation, and managed the day-to-day operations of AMERICAN

  NURSING RESOURCES, INC.. Accordingly, ROBIN SMITH was and is an “employer” of the

  Plaintiff within the meaning of 29 U.S.C. §203(d).

  7.     Plaintiff performed work at an institution primarily engaged in the care of the sick, elderly,

  and/or mentally ill who reside on the premises of such institution and was an “enterprise engaged

  in commerce or in the production of goods for commerce” as defined by 29 U.S.C. § 203(s)(1)(B).

  8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  9.     Plaintiff MARCIA MOODIE worked for Defendants as a home health aide and caregiver.

  10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  11.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  12.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  13.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.
Case 0:21-cv-60356-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 3 of 3




  14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

  set forth herein in full.

  16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
